The defendant was tried upon the following indictment, to which he pleaded not guilty, to wit:
"The jurors for the State upon their oath present, that Anderson Harris, late of the said county of Person, laborer, on 18 March, 1844, in the county aforesaid, unlawfully, fraudulently, deceitfully, and feloniously did attempt to pass, and did pass, for the sake of gain, to one John Y. Parker, of the said county, a certain false, forged, and counterfeit bank note, purporting to be a bank note issued by the Planters and Mechanics Bank of South Carolina, the same being a corporation chartered by an act of the General Assembly of the State of          (288) South Carolina, of the denomination of $10, he, the said Anderson Harris, at the same time well knowing the said bank note to be falsely forged and counterfeited; the tenor of which false, forged, and counterfeited bank note is as follows, to wit:
TEN.                                    TEN. 10           No. 431                                 No. 431 B.                                      B.     TEN. 10                                      10
The Planters and Mechanics Bank of South Carolina will pay to Henry F. Heriott, or bearer, on demand, $10.
Charleston, 28 May, 1842.                      Charleston, 28 May, 1842. 10   S. H. ROBINSON, Cash'r.     DAVID RAVENEL, Pres. TEN            TEN               TEN              TEN
against the form of the statute in such cases made and provided and against the peace and dignity of the State." *Page 208 
Upon the trial of the indictment the following evidence was given:
John G. Parker swore that on Tuesday of March court, 1844, at Roxboro, the defendant offered to lend him $1,000; witness said "he did not like to give security"; the defendant observed he would take a note without security; witness declined accepting the loan; the defendant then said, "I have four $10 South Carolina bills which I will let you have for $35 in North Carolina money"; witness asked where he got the money; the defendant said he got it from one Scales as the price of a horse; witness looked at the money and agreed to the proposition, and accordingly gave the defendant $35 in North Carolina bills and received from the defendant the four $10 South Carolina bills, one of which he identified, and the solicitor offered it in evidence. It is correctly set forth in the indictment. Witness stated further that at the time he received the money from the defendant South Carolina bills were just as good and as current as North Carolina bills, and he suspected from the defendant's purposing to lose $5, and other circumstances, that the bills were counterfeit, and was induced to (289)  take them because, if they were good, he would make $5, and, if counterfeit, he could get his money back and have the defendant punished. Soon after he received the bills he caused the defendant to be arrested upon a civil warrant and also upon a State's warrant. To prove the bill a counterfeit, the State called John Norwood, Esq., and Nathaniel Palmer, who, being asked the preliminary questions, and being considered competent, were examined without objection on the part of the defendant's counsel, and stated that they were satisfied that the bill was counterfeit. The State also called William R. Hill. He swore that for several years he had acted as notary in the city of Raleigh; he was then appointed agent of the State Bank at Leaksville, where he remained several years, when he was appointed agent of the State Bank at Milton, which place he still fills. He has been acting as the bank agent at Leaksville, and at Milton for the last ten years; as agent, he is responsible for any counterfeit money he may receive, and this has induced him to pay close attention to the subject of counterfeit bills. He stated that much South Carolina money circulated in the county where he acted as bank agent, and although the rule of his bank did not allow him to receive South Carolina bills in payment or on deposit until the last year or so, yet, when a considerable payment was made, and a small part offered was South Carolina money, he usually received it; he has on several occasions received bills on the Planters and Mechanics Bank of South Carolina, and sent them to the State Bank at Raleigh, and received a credit therefor. He also, in his private business, has frequently received the bills of said bank, passed them, and they were never returned. He considered himself a good *Page 209 
judge of money: he judged more by the paper and the plate and general appearance of a bill than by the handwriting of the signers; he noticed that the Planters and Mechanics Bank, in 1842, and since, used a new plate for their $10 bills; he received and passed off several bills of this new plate, and thinks he sent one or two of them to the State Bank at Raleigh; the bills which he had seen of this plate, and       (290) which he had no doubt were genuine, were on much better paper than the bill offered in evidence, and the engraving on the former was neatly executed by steel plate, so as to show the features of the faces, and even the hair, very distinctly marked, whereas the engraving of the bill offered was badly executed and the faces blotched; he considered that in this way he was able to tell any genuine $10 bill issued by that bank in 1842, and since, and had no doubt, from the inferior paper, bad engraving, and general appearance of the bill offered, that it was a counterfeit. This evidence was objected to by the prisoner's counsel, but was received by the court.
The State also swore several other witnesses who proved circumstances tending to show that the defendant knew the bills passed to Parker were counterfeit. The defendant's counsel moved the court to charge that if Parker believed the bills were counterfeit at the time he received them, the defendant was not guilty. The court charged that if the jury were satisfied that the defendant had passed the bill to Parker, that the bill was counterfeit, and that the defendant knew it to be counterfeit, they should find him guilty, notwithstanding they were satisfied that Parker, when he received it, believed it to be counterfeit, and took it under the circumstances deposed to by him.
The jury found the defendant guilty. The defendant's counsel moved for a new trial because the court admitted the testimony of Hill and because the court refused to charge as requested in reference to Parker's belief. The motion was overruled. The counsel then moved in arrest of judgment because the act of Assembly makes it indictable to pass a counterfeit bill, "purporting to be issued by the president and directors," etc., but not by the bank of another State, as set forth in this indictment: This motion was also overruled, and judgment pronounced against the defendant, from which he appealed to the Supreme Court.
We think the witness Hill was competent. In S. v. Allen, 8 N.C. 6, the only ground on which the witness judged was the handwriting in the signatures to the note; and the court thought their opportunities of gaining a correct knowledge of that were not sufficient. That case went very far in restricting the evidence, as it seems to us *Page 210 
Many persons, indeed, pay very little attention to handwriting, and handle bank notes without retaining any exemplar in the mind, and such persons may well say they are not well acquainted with the handwriting, and ought not to be allowed to testify to it. But it would seem to be otherwise as to those who, under such circumstances, do attend to the signatures and other properties of the notes, so as to give a correct knowledge of them; for one who has been in the habit of receiving large sums in bank notes and passing them off at (292)  periods, from which every one must know that in the course of trade, many if not all of them must long ago have been presented at the bank whence they were issued, and who has no reason to suppose that payment of a single one of them was refused, may well be considered in the light of one who has carried on a correspondence with the officers of the bank, in which the latter recognize the letters addressed in their names to the witness to be genuine, or paid bills of exchange drawn on them by the witness. 2 Stark. Ev., 372. And such a person, appearing not to have been imposed on by a bad note among so many, may justly be deemed a competent judge of good and bad notes of that bank. But that is not all in the case before us. The witness likewise stated that he formed his opinion also upon the paper, engraving and general appearance of the bill, as much or more than from the signatures. Now, in point of fact, the handwriting it not the sole nor chief criterion by which persons of business judge whether notes are genuine or counterfeit; but they rely much on the circumstances mentioned by this witness, and by them can often determine the point at a glance, as one person is known from another upon sight. Those who are old enough cannot but remember that the paper currency emitted by this State in 1783 and 1785 became so worn in use that few bills retained the signatures perfectly, and that on most of them they were nearly obliterated. Yet, forming, as they did, the principal part of the stinted currency of that day, many persons of business acquired such an accurate knowledge of the paper and engraving of both the genuine and counterfeit bills as to be able at once to detect the counterfeit. No doubt that with regard to bank notes the same is true now of many persons who as merchants and bankers are daily engaged in handling the notes of particular banks, and have become thoroughly acquainted with their whole appearance. Indeed, in a case which not infrequently happens, the form and printing of the bill is the only method of detecting a counterfeit, which is, when a genuine bill of one denomination is altered by extracting by a chemical process one sum and inserting a higher. Here the witness had been engaged in the pursuit of a cashier of a bank for ten years, which must have (293)  made him as familiar with the faces of these notes as with *Page 211 
those of his personal friends, and he swore that he believed that he possessed a correct knowledge of them. We think, therefore, that his testimony properly went to the jury, to be judged of by them.
Under the first section of the act of 1819 the crime consists in passing as true "a note which the party knew to be forged." But by the second section the passing or attempting to pass by one person "to any otherperson" a forged note, knowing it to be forged, constitutes the offense. It is putting spurious paper into circulation, and not defrauding the individual who takes it, that the statute has in view. Hence, upon a similar statute, it was held that delivering a forged note to an agent, that he might dispose of it in buying goods, was a passing within the act.Palmer's case, R. and R., 72. And where the prisoner sold a forged note to a person, employed as an agent by the bank itself to buy it from the prisoner, with the view of detecting him, it was held that the offense was complete. Holden's case, 2 Taunt., 334.
The Court is, therefore, of opinion that there is no ground for a venirede novo.
We have more hesitation on the sufficiency of the indictment. The act of 1819, Rev. Stat., ch. 34, sec. 60, enacts that if any person shall pass any forged bill or note "purporting to be a bill or note issued by order of the president and directors of any bank or corporation within this State or any of the United States," he shall be guilty of a felony. The indictment describes the note as a false and forged note, "purporting to be a bank note issued by the Planters and Mechanics Bank of South Carolina, the same being a corporation chartered by an act of the General Assembly of the State of South Carolina"; and then it sets out the tenor of the note, whereby it appears to run in the name of "the Planters and Mechanics Bank of South Carolina," and not "to be issued by order of the president and directors" of that bank.
The term "purport," when used in pleading, has a settled signification, which is, that an instrument, when produced, will (294)appear upon its face to be the thing it was described as purporting to be. The note, therefore, is, in point of pleading, correctly stated in the indictment to "purport" to be a bank note "issued by the Planters and Mechanics Bank of South Carolina"; and if the indictment has described it as "purporting to be issued by the president and directors of the Planters and Mechanics Bank of South Carolina," or "by the order of the president and directors," there would have been a fatal variance between the allegation and the proof, and, indeed, a repugnance between the alleged "purport" or the note and the "tenor" thereof as subsequently set forth.Rex. v. Reading, 3 Leach, 590; Rex. v. Jones, 1 Doug., 300. *Page 212 
If, then, the term "purporting" be used in the statute in the same sense in which it is in the indictment, no judgment ought to be passed on the conviction; for the indictment does not state the "purport" to be, and it is seen from the tenor of the note that the "purport" is not, that it was issued "by order of the president and directors" of the bank. But notwithstanding some doubt to the contrary, we have, after reflection, come to the conclusion that the word is used by the Legislature in an inaccurate and popular acceptation rather than in its technical sense. It is exceedingly difficult to suppose that the Legislature did use it in a strict legal sense; for there never has been a bill or note issued by a bank in this State which purported to be, that is, upon itsface expressed, that it was issued "by order of the president and directors." Many of them have run in the name of the president and directors, thus: "The president and directors of, etc., promise to pay, etc." Others have been couched in terms similar to those of the note set out in this indictment; as, for example, "The Bank of the State of North Carolina promises to pay," etc. But we have no knowledge of any bank in this country whose notes have been issued in that form, "by order of, etc." The Legislature must have been aware of the terms in which the whole paper currency of the country was expressed; and it is not to be presumed that the intention was to make the passing of (295)  the notes in a certain form, which had never been used, punishable, while the passing of counterfeits in the form universally adopted should be dispunishable. Hence the act ought not to read in this last sense if any other meaning can be given to the language which will prevent it from being, in effect, inoperative. The definition of "purport" by lexicographers is not so precise and restricted as the meaning affixed to it as a term of art in pleading. It is defined generally, "to mean, to import, to imply." The sense is not, therefore, necessarily, whatis expressed on the face of an instrument; but what is to be understood or implied from it. That it was used in that meaning in this section of the act is to be inferred not only from the considerations already adverted to, but from the manner in which the same word is used in another part of the same act. The first section is, "That if any person shall forge any bill or note in imitation of, or purporting to be, a bill or note issued by order of the president and directors of any bank, etc., he shall be guilty of felony." Now, it is obvious that the phrases "in imitation of" and "purporting to be" are not set in contrast to each other, as meaning different things and constituting two crimes — the one consisting of forging a note "purporting" to be a note "issued by the order of the president and directors," etc.; and the other consisting of forging a note "in imitation of a note issued by order," etc.; but they are different modes of expressing the same *Page 213 
thing, probably intended (by mistake, indeed) to express the same thing the more emphatically by repetition. "In imitation of" is used as equivalent to "similitude or likeness" in the act of 1811 respecting counterfeiting coin. In that act an exact similarity is certainly not meant; for that would include such a sameness of appearance and material as would amount to good money, and thus be inconsistent with the idea of counterfeiting, which implies an injurious fraud. But such coin is meant as is not of the value of genuine coin, but resembles it so much as to show it was intended to pass for it. So the meaning of the first section of the act of 1819 is to punish forging a note "in imitation of" or "like" bank notes, which, in the common       (296) popular understanding, are issued by order of the president and directors, because those officers are the managers of the bank. And if that is thus found to be the sense in which "purporting" is to be received in the first section of the act, we may, with equal reason, conclude that it was introduced into the second section to convey the same idea. We admit that it was, as a legal term, very inaccurately used in the act. Indeed, there was no necessity for its introduction into the act, in any sense of it, as it would have been sufficient to say, simply, "forge a bank note," or "a note of any bank incorporated in this State or in either of the United States, commonly called a bank note," or the like; and we should be better satisfied with our judgment if such had been the frame of the act. But, for the reasons already given, we think the language was intended to convey the same sense; and, therefore, the indictment describes the offense, though not in the very same words, according to the legal effect of the act, and that is sufficient.
PER CURIAM.                                                No error.
Cited: Gordon v. Price, 32 N.C. 387; S. v. Cheek, 35 N.C. 120;McKonkey v. Gaylord, 46 N.C. 97; S. v. Jacobs, 51 N.C. 287; Tuttle v.Rainey, 98 N.C. 516.
(297)